PER CURIAM
In Thompson v. Board of Parole, 111 Or App 444, 823 P2d 1051 (1992), we dismissed the petition for judicial review, relying on Denham v. Board of Parole, 106 Or App 234, 806 P2d 1167 (1991), because defendant sought review of the order setting his parole release date, instead of the order on administrative review. Under Owens v. Board of Parole, 113 Or App 507, 834 P2d 547 (1992), we erred in dismissing the petition. We grant reconsideration, withdraw our opinion and affirm.
Reconsideration granted; opinion withdrawn; affirmed.